1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ALYCIA FAWN BACA,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 30,628

10 HUMAN SERVICES DEPARTMENT,
11 INCOME SUPPORT DIVISION,
12 HELEN NELSON, Acting Director,

13          Defendant-Appellee.


14 APPEAL FROM THE NEW MEXICO HUMAN SERVICES DEPARTMENT
15 ADMINISTRATIVE HEARING
16 Louise D. Schaeffer, Administrative Law Judge


17 New Mexico Legal Aid, Inc.
18 Kasey R. Daniel
19 Albuquerque, NM

20 for Appellant

21 New Mexico Human Services Department
22 Mark H. Reynolds, Deputy General Counsel
23 Santa Fe, NM

24 for Appellee
1                           MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6       AFFIRMED.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 LINDA M. VANZI, Judge




                                           2